EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 13 and 14 have been amended as follows: 
In claims 1, 13 and 14, “the friction of the free ends” have been changed to -- a friction of the free ends --
Drawings
The drawings were received on 16 September 2021.  These drawings are acceptable.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotating piezoelectric motor comprising, inter alia, the passive element comprising a rim extending from a periphery of the first side and the second side of the disc, the rim extending in a direction of the second side, the rim passing between the free end of each arm of the pair of arms, and the free ends of the arms are arranged on the second side of the disc.
Claims 2-12 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotating piezoelectric motor comprising, inter alia, the rim including a substantially U-shaped radial cross-section including two branches such that each of the two branches rests on the free end of each arm of the pair of arms.
Independent claim 14 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an assembly comprising, inter alia, the rim including a substantially U-shaped radial cross-section that includes two branches such that each of the two branches rests on the free end of each arm of the pair of arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





16 November 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837